DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Amendments and Arguments filed 29 December 2021.  As directed by applicant, claims 1, 4 and 6 have been amended, claim 2 has been Withdrawn from consideration, and  claims 3 and 5 were previously cancelled.  Thus, claims 1, 4, and 6 are herein examined.  This is a Final Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 , is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (German Patent Application Publication DE102010031994A1; citations from equivalent U.S. Patent Application Publication 2013/ 0115354) in view of Biggel (U.S. Patent Application Publication 2007/0098861) and Siegel (U.S. Patent 5,282,349)

Regarding claim 1, Kuhn discloses a system wherein a warm pliable cheese mass (¶0002; “hot cheese mass”) is concurrently pulled to stretched, molded and cooled to set  (¶0003, cooling during processing) through a counter-rotating dual compression belt device  (Fig. 1, elements 11,12; ¶0009, oppositely turning; in Fig., see how the arrows indicate that the rollers are counter-rotating) forming a continuous ribbon of pasta filata cheese (¶0002, continuous strip of food mass), said counter-rotating dual compression belt device comprising two rotatable belts (¶ 0023), each rotatable belt of said two rotatable belt being in counter-rotation with each other to create a length of hollow (Fig. 1, space 16, each belt would inherently and necessarily have an exterior surface in contact with the food product and facing the other roller, while the interior is in contact with the roller mechanism) channel space therebetween, each said rotatable belt (¶0001, belt) having an internal surface and external surface, said external surface of each said rotatable belt comprising the surface facing the surface of the opposing counter rotating belt of said two rotatable belts, said internal surface of each said rotatable belt comprising the opposing side of said external surface of each said rotatable belt,  each said rotatable belt having a first side edge and a second side along each of their lengths, (Kuhn, wall of 12 to support belt, the belts would have an edge on each side), a cooling block (See Kuhn, fig. 1, ¶0024, “cooling belts or cooling rollers”, the cooling mechanism is in “thermal communication between the belts and the rollers, and any wall of the roller, to affect the food) in supportive contact with each said rotatable belt along their each said length to create pressure points where matter pulled Page 1 of 3therethrough said hollow channel is stretched, 
However, Kuhn does not teach wherein said hollow channel further “enclosed” along their each said first and second side edges to create an enclosed hollow channel, said enclosed hollow channel having an open proximal end and distal end, nor does Kuhn disclose said cooling block further containing a cooling means, whereby said cooling means comprising a continuous flow of cold medium through said cooling block, said cold medium comprising any combination of liquid, solid, or gas, each said rotatable belt being in thermal conductive communication between their each said internal surface, external surface, and said cooling block
Regarding the belt being “enclosed” along its edges to create a closed space, Biggel teaches the enclosed space (¶0011, “space enclosed by the guide rolls”; fig. 3, enclosed by elements 4 and 14).  The advantage of such enclosures help to guide, form, and cool the product, as well as protect it from contamination.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kuhn with Biggel, to add to Kuhn the enclosed belt of Biggel, in order to help guide, form, and cool the product, as well as protect it from contamination.  As well, a wall or panel, combining Kuhn and Biggel, would be connected to help the thermal communication (cooling, in this case) between the device and the food.
It is also noted that the applied pressure or force or compression to the food product, the cheese, to create the resulting ribbon (Kuhn, fig. 1 element 18)  is only the intended use of the apparatus and is simply a result of the claimed structure.    Thus, it can be seen, in Kuhn, (Fig. 1) that the pressure or force of the rollers applied to the food product entering the rollers creates a thinner product leaving the device and meets the limitations of the claim. 
Regarding the cooling means, Siegel teaches a continuous flow of cold medium through said cooling block, said cold medium comprising any combination of liquid, solid, or gas, each said rotatable belt being in thermal conductive communication between their each said internal surface, external surface, and said cooling block (Siegel, column 7 lines 8-14; figs. 6-8; cooling roller assembly 44 and cooling roller and plate 43 and 45, “both of which are water [a liquid] chilled in a preferred embodiment”). Thus, it would have been obvious to modify Kuhn with Siegel, Kuhn already describing a “cooling roller” but without specifically describing how it functions,  to add the cooling function of the rollers of Siegel to Kuhn, to have them “water chilled with a cooling medium, in order that they remain cooled by the circulation of a cold medium and do not heat up by the hot cheese moving through the rollers, and thus they would be cooled in a conventional way with predictable results, as Kuhn already suggests.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (German Patent Application Publication DE102010031994A1 (already in file); citations from equivalent U.S. Patent Application Publication 2013/ 0115354)  Biggel (U.S. Patent Application Publication 2007/0098861), and Siegel, and further in view of Meyer (U.S. Patent 4,665,811).
Regarding claim 4, the modified invention of Kuhn and Biggel teach a system comprising two or more counter-rotating dual compression belt devices, wherein each counter-rotating dual compression belt of said two or more counter-rotating dual compression belt is as described in Claim 1, at least one counter-rotating dual compression belt device comprising a prior device positioned adjacently to at least  another counter-rotating dual compression belt device comprising a later device at their each proximate or distal ends such that ribbons of pasta filata cheese are releasable from the distal end of said prior device and engageable by the proximal end of said later device.  However, Meyer, teaches several counter-rotating compression belt devices adjacent to each other releasing and accepting the shaped cheese from one another in order to better mold the cheese along the way, in several shaping sections, and so as to be gradual in the molding so as not to rip the cheese. (Meyer, fig. 1, column 2, line 66 – column 3 line 10;  it can be seen many devices adjacent to each other to put pressure on the cheese to reduce its size; See, also Biggel, fig. 1, it can be seen that the apparatus has top roller 4 and bottom rollers, 6, for shaping the cheese along the way).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Kuhn and Biggel with Meyer, to have multiple counter-rotating compression rollers passing along the filata cheese, in the enclosed space, to better mold the cheese along the way, and so as to be gradual in the molding so as not to rip the forming cheese.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuhn (German Patent Application Publication DE102010031994A1; citations from equivalent U.S. Patent Application Publication 2013/ 0115354) in view of Biggel (U.S. Patent Application Publication 2007/0098861), Siegel, and Heinzen (U.S. Application 2004/ 0211323).

Regarding claim 6, Kuhn discloses a counter-rotating dual compression belt device for forming artisanal style pasta filata cheese (Kuhn, Fig. 1) wherein said counter-rotating dual compression belt device comprising two rotating belts (¶0023), each rotating belt in counter-rotation with the other hollow space (16)  therebetween, each said rotating belt in contact with a cooling block (See Kuhn, fig. 1, ¶0024, “cooling belts or cooling rollers”, the cooling mechanism is in “thermal communication between the belts and the rollers, and any wall of the roller, to affect the food) and further providing support to help each said rotating belt of said counter-rotating dual compression belt device maintain a continual and consistent cross-sectional shape against the pressure of matter pulled therethrough (Kuhn, fig. 1, in space 16, coming out as cheese 18), warm nascent pasta filata cheese is receivable and pullable to stretch through said first proximal end of said narrow compression channel by a pulling compression force of said counter-rotating belts (fig. 1, belts pulling cheese as element 13 through 16 and out as 18), 

However, Kuhn does not teach  “and encapsulated hollow space nor that  each said rotating belt in contact with a solid durable panel, and a cooling block that contains a cooling means, each said cooling block being in thermal conductive communication between the internal surface and external surface of each said rotating belt for a continual cooling affect

Regarding the compression space being enclosed, Biggel teaches such a space (¶0011, “space enclosed by the guide rolls”; fig. 3, enclosed by elements 4 and 14).  The advantage of such enclosures help to guide, form, and cool the product, as well as protect it from contamination.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kuhn with Biggel, to add to Kuhn the enclosed belt of Biggel, in order to help guide, form, and cool the product, as well as protect it from contamination.
Regarding the supporting sidewall along the length of the belt, Heinzen teaches such a sidewall (Heinzen, fig. 1, elements 12, 14), for maintaining continuous pressure and affecting heat conditioning over a longer time and period.  The advantage, of course, is to mold the food product, and to have a longer period for applying pressure or temperature modification, so it is not such a shock to the system and to accommodate better the system forming.  Thus, It would be obvious to one having ordinary skill in the art at the time of the invention to have a lengthened chamber for modification of the food product, and to have the wall for applying pressure, in order to mold the food over a longer distance, so the food can more gradually accommodate the conditions so it isn’t badly affected )See, also, Meyer, U.S. Patent 4,665,811, fig. 1, column 2, line 66 – column 3 line 10for the teaching of pressure along a length to continually form the food product).
It is also noted that the applied pressure or force or compression to the food product, the cheese, to create the resulting ribbon (Kuhn, fig. 1 element 18)  is only the intended use of the apparatus and is simply a result of the claimed structure.    Thus, it can be seen, in Kuhn, (Fig. 1) that the pressure or force of the rollers applied to the food product entering the rollers creates a thinner product leaving the device and meets the limitations of the claim.
Regarding the cooling means, Siegel teaches a continuous flow of cold medium through said cooling block, said cold medium comprising any combination of liquid, solid, or gas, each said rotatable belt being in thermal conductive communication between their each said internal surface, external surface, and said cooling block (Siegel, column 7 lines 8-14; figs. 6-8; cooling roller assembly 44 and cooling roller and plate 43 and 45, “both of which are water [a liquid] chilled in a preferred embodiment”). Thus, it would have been obvious to modify Kuhn with Siegel, Kuhn already describing a “cooling roller” but without specifically describing how it functions,  to add the cooling function of the rollers of Siegel to Kuhn, to have them “water chilled with a cooling medium, in order that they remain cooled by the circulation of a cold medium and do not heat up by the hot cheese moving through the rollers, and thus they would be cooled in a conventional way with predictable results, as Kuhn already suggests.
Response to Arguments
The rejections under §112 have been remedied and these rejections are withdrawn.   Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the references are not analogous art and they teach away from their invention (Remarks, p. 1, 2nd paragraph).  Examiner disagrees.  First of all, Kuhn, the primary reference, deals explicitly with the forming of “filata” cheese, so it is unclear how Applicant argues that this is non-analogous art.  As well, specifically, apparatus inventions are determined on their claimed structure.  Thus, far, nothing in the claims is not obvious over Kuhn and the secondary references, despite applicant’s intention to use the device differently or trying to describe the invention specifically.  All of the elements are found in Kuhn or the secondary references.   Applicant’s description of “shape” or “temperature” or “cross-sectional consistency”, or that the cheese would be “molded” (Remarks, pp. 2, 3), is only intended use 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The newly added reference Siegel describes a “water cooled roller” which may obviously modify Kuhn’s “cooling roller”, though Kuhn does not further explain how the cooling is affected, thus it may be done in an obvious way.

Please Contact Examiner regarding any questions or concerns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761
                                                                                                                                                                                                        /ROBERT J UTAMA/Primary Examiner, Art Unit 3715